Case 5:18-cv-00224-JSM-PRL Document 17 Filed 05/07/19 Page 1 of 2 PageID 66




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

JUDITH SMITH,

        Plaintiff,                                CASE NO.: 5:18-CV-00224-JSM-PRL

-VS-

WESTLAKE FINANCIAL SERVICES,

        Defendant.
                                      /

                              NOTICE OF PENDING SETTLEMENT

       Plaintiff, JUDITH SMITH, by and through her undersigned counsel, hereby notifies the

Court that the parties, Plaintiff, JUDITH SMITH, and Defendant, WESTLAKE FINANCIAL

SERVICES, have reached a settlement with regard to this case, and are presently drafting, and

finalizing the settlement agreement, and general release documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.




                                                     /s/ John C. Distasio, Esquire
                                                     JOHN C. DISTASIO, ESQUIRE
                                                     Florida Bar No.: 096328
                                                     MORGAN & MORGAN, TAMPA, P.A.
                                                     One Tampa City Center
                                                     201 N. Franklin Street, Suite 700
                                                     Tampa, FL 33602
                                                     Telephone: (813) 223-5505
                                                     Facsimile: (813) 223-5402
                                                     JDistasio@ForThePeople.com
                                                     LCrouch@ForThePeople.com
                                                     CheyenneReed@ ForThePeople.com
                                                     Attorney for Plaintiff
Case 5:18-cv-00224-JSM-PRL Document 17 Filed 05/07/19 Page 2 of 2 PageID 67




                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on May 7, 2019, I electronically served the foregoing document

on the following parties or their counsel of record:

Ira Scot Silverstein
Liebler, Gonzalez & Portuondo
Courthouse Tower- 25th Floor
44 West Flagler Street
Miami, FL 33130

                                                       /s/ John C. Distasio, Esquire
                                                       JOHN C. DISTASIO, ESQUIRE
                                                       Florida Bar No.: 096328
                                                       MORGAN & MORGAN, TAMPA, P.A.
                                                       One Tampa City Center
                                                       201 N. Franklin Street, Suite 700
                                                       Tampa, FL 33602
                                                       Telephone: (813) 223-5505
                                                       Facsimile: (813) 223-5402
                                                       JDistasio@ForThePeople.com
                                                       LCrouch@ForThePeople.com
                                                       CheyenneReed@ ForThePeople.com
                                                       Attorney for Plaintiff
